DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.

Response to Amendment
Claims 6, 12 and 17 have been amended.
Claims 1-20 have been examined.

Drawings
The drawings are objected to because Fig. 1 and Fig. 2 are objected to because they are missing lines in many objects in the drawings, such as in electronic device 100, motion state identification engine 110, motion processor 120, motion state ID engine 280, and programs 290. Further motion state device 100 is cut off in the image. Some text is also placed behind some elements and therefore cannot be read. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 should state “count is one of a plurality”.
 Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are considered allowable over the prior art of record.
In regards to the prior art of record, Makino, WO2007097324, discloses a method for processing motion information, implemented by an electronic device (Fig. 1), the method comprising: obtaining acceleration data from a sensor (Fig. 1, 101); determining that a periodic motion has occurred based on the obtained acceleration data (Fig. 2, 
The claims differ from the prior art of record Makino, Shiratori, and Miesel either singularly or in combination because they fail to anticipate or render obvious “in response to the buffered count reaching a threshold value adding the buffered count to a motion log, wherein the motion log tracks a total count corresponding to the periodic motion, and outputting the total count of the motion log to a user” in combination with all other limitations in the claim as claimed and defined by the applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
: US 6898550 “Monitoring activity of a user in locomotion on foot” and US 20060227862 “Method and system for counting moving objects in a digital video stream”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                                        

/LINA M CORDERO/Primary Examiner, Art Unit 2857